NO. CR02113

STATE OF TEXAS                                 §     IN THE DISTRICT COURT
                                                                       FILED IN
                                               §                   6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
vs.                                            §     102ND JUDIC IAL DISTRICT
                                               §                   3/26/2015 2:55:55 PM
RALPH BARBA, JR.                               §     RED RIVER COUNTY, DEBBIE  AUTREY
                                                                           TEXAS
                                                                           Clerk


                                   NOTICE OF APPEAL

TO THE HONORABLE .JUDGE OF SAID COURT:

       Now comes Ralph Barba, Jr., Defendant in the above styled and numbered cause, and

gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Ralph Barba, Jr.

                                            Respectfully submitted,

                                           MAC COBB
                                           P.O. Box 11 34
                                           Mount Pleasant, Texas 75456
                                           Tel:   903.717.8606
          1;;:, oo p~                      Fax: 903.717.8613
      t~iAf: J.tJ   Mr
                                            By: (_~
                                               Mac Cobb
                                               State Bar No. 04434300
                                               maccobblaw@yahoo.com
                                               Attorney fo r Ralph Barba, Jr.



                               CERTIFICATE OF SERVICE

       This is to certifY that on March 20, 201 5, a true and correct copy of the above and
foregoing document was served on the District Attorney's Office, Red River County, Clarksville,
Texas, by hand delivery.



                                            Mac Cobb




                                                                                             1
 CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT OF APPEALS

                               APPELLATE NO. _ _ _ __ _ _ _ __
                                         (To be filled in by COA)

                                         TRIAL COURT NO.         CR02113

 BARBA,RALPH JR.                                        *          IN THE 102 JUDICIAL DIST. COURT
 (Appellant)

 vs.
                                                       *         OF
 STATE OF TEXAS                                        *         RED RIVER COUNTY, TEXAS
 (Appellee)

 The records of my office reflect the following information in this case:

 DEFENDANT WAS CONVICTED OF: CONTINUOUS SEXUAL ABUSE OF A YOUNG CHILD

PUNISHMENT ASSESSED: LIFE SENTENCE

WAS THIS A REVOCATION OF PROBATION? : _ _ _ YES                              X   NO

DEFENDANT IS:          -~X"- IN JAIL             _ _OUT ON BOND              _ _ OUT ON PROBATION

If on BOND give AMOUNT: $. _ _ __ _                DATE Bond was posted: _ _ _ _ __

SENTENCE IMPOSED on the 201h day of March, 2015.

If no SENTENCE, ORDER appealed from was signed: the _ _ day of._ _ _ _ _, 2003

WRITTEN NOTICE OF APPEAL WAS FILED ON: March 20, 2015

TRIAL WAS HELD BEFORE THE COURT:

1. BY TRIAL COURT ONLY with no jury__                 3. With a Jury on PUNISHMENT ONLY_ _
2. With a JURY on GUILT ONLY                           4. With a JURY ON GUILT & PUNISHMENT X

* If Motion for New Trial was filed after Notice of Appeal. Please give Written Notice to the Court of
Appeals Immediately.

PRESIDING TRIAL COURT JUDGE: BOBBY LOCKHART

TRIAL COURT REPORTER: MELANIE HARRIS
ADDRESS: 3414 COLONIAL CIRCLE
         TEXARKANA, TX 75503


WAS DEFENDANT DECLARED INDIGENT?:                 ____x_ yes            no
                                                                                                    2
 DEFENDANT'S COUNSEL IS: Retained_ _ Appointed                   X      Pro Se_ _

 DEFENDANT IS REPRESENTED ON APPEAL BY: MAC COBB                         04434300
                                         (Attorney Name)                 (Bar number)
          PO BOX 1134, MT. PLEASANT, TX 75456
          (Address):
          (903)717- 8606
          (Telephone No)

 STATE IS REPRESENTED ON APPEAL BY: Val Varley,                         20496580
                               (County Attorney Pro Tern)               (Bar Card No.)

               (Address): Red River County Courthouse, 400 N. Walnut, Clarksville, TX 75426
               (Telephone No.): 903-427-2009

DATED this 25th day ofMarch, 2015.




                                                            Janice Gentry
                                                            Red R!ve~Co   nty, District Clerk

                                                           lJ:U~__epu!)'
                                                                              \
NOTE: ATTACH A COPY OF THE NOTICE OF APPEAL TO THIS FORM.
      (ONE COPY OF THIS FORM TO COURT OF APPEALS & ONE COPY TO THE TRIAL COURT)

PLEASE BE SURE THAT ALL OF THE REQUESTED INFORMATION IS COMPLETE- THANK YOU.




(Complete in Duplicate - Original to Sixth District Cou1t of Appeals
                                      Bi-State Justice Bldg.
                                     100 North State Line A venue #20
                                     Texarkana, TX 75501




                                                                                                3